Case 2:20-cv-04675-AB-PVC Document 18 Filed 05/26/20 Page 1 of 2 Page ID #:208




                                 UNITED STATES JUDICIAL PANEL                              FILED
                                              on                                          May 26, 2020
                                  MULTIDISTRICT LITIGATION                             CLERK, U.S. DISTRICT COURT
                                                                                     EASTERN DISTRICT OF CALIFORNIA




  IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
  TRANSMISSION PRODUCTS LIABILITY
  LITIGATION                                                                                MDL No. 2814



                                    (SEE ATTACHED SCHEDULE)



                          CONDITIONAL TRANSFER ORDER (CTO í48)



  On February 2, 2018, the Panel transferred 75 civil action(s) to the United States District Court for
  the Central District of California for coordinated or consolidated pretrial proceedings pursuant to 28
  U.S.C. § 1407. See 289 F.Supp.3d 1350 (J.P.M.L. 2018). Since that time, 447 additional action(s)
  have been transferred to the Central District of California. With the consent of that court, all such
  actions have been assigned to the Honorable Andre Birotte, Jr.

  It appears that the action(s) on this conditional transfer order involve questions of fact that are
  common to the actions previously transferred to the Central District of California and assigned to
  Judge Birotte.

  Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
  Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
  Central District of California for the reasons stated in the order of February 2, 2018, and, with the
  consent of that court, assigned to the Honorable Andre Birotte, Jr.

  This order does not become effective until it is filed in the Office of the Clerk of the United States
  District Court for the Central District of California. The transmittal of this order to said Clerk shall
  be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
  Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                         FOR THE PANEL:

                  May 26, 2020

                                                         John W. Nichols
                                                         Clerk of the Panel
Case 2:20-cv-04675-AB-PVC Document 18 Filed 05/26/20 Page 2 of 2 Page ID #:209




   IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
   TRANSMISSION PRODUCTS LIABILITY
   LITIGATION                                                                     MDL No. 2814



                     SCHEDULE CTOí48 í TAGíALONG ACTIONS



     DIST     DIV.      C.A.NO.      CASE CAPTION                                 CACD No


   CALIFORNIA EASTERN

     CAE        2      20í00407      Sutton v. Ford Motor Company          2:20-cv-04675-AB(PVCx)

   CALIFORNIA NORTHERN

     CAN        3      20í02123      Bogle v. Ford Motor Company et al 2:20-cv-04677-AB(PVCx)

   CALIFORNIA SOUTHERN
                                                                     2:20-cv-04678-AB(PVCx)
     CAS        3      20í00587      Bonner et al v. Ford Motor Company et al
     CAS        3      20í00609      Hall v. Ford Motor Company et al 2SSRVHG
     CAS        3      20í00699      Mancilla v. Ford Motor Company et al
                                                                     2:20-cv-04679-AB(PVCx)




                                                                    5/26/2020
                                    I hereby attest and certify on _________
                                    that the foregoing document is full, true
                                    and correct copy of the original on file in
                                    my office, and in my legal custody.

                                    CLERK U.S. DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
                                           Derek Davis
                                    DEPUTY CLERK
